Forrest, J.
(dissenting)—The State concedes that of the 197 items seized from Mr. Perrone's library, approximately 94 percent were constitutionally protected under the First Amendment and seized in violation of the Fourth Amendment.7 Likewise, of the broad range of items described in the search warrant only a few were properly subject to seizure, and even those were not described with particularity. The majority asserts "it is irrelevant that a substantial portion of the warrant was invalid." Majority, at 694. I dissent.
Not only is it relevant that the great preponderance of the warrant was invalid, but in this case it should be decisive. Once the impermissible portions are stricken from the warrant, not much remains:
*699Child or adult pornography; photographs, movies, slides, video tapes, magazines or drawings of children or adults engaged in sexual activities or sexually suggestive poses; correspondence with other persons interested in child: pornography, phone books, phone registers, correspondence or papers with names; addresses, phone numbers which tend-to identify any juvenile; camera equipment, video equipment;—sexual-paraphernalia; records of safe deposit boxes, storage facilities; computer hardware and software;-used to store mailing list information or other-information on juveniles; papers of dominion and control establishing~the identity of the person in control of the premise; any correspondence or papers- which-tend to identify other pedophiles.
Some errors of overinclusion in search warrants are inevitable. I agree with the majority that it is usually appropriate and sufficient to sever and suppress the invalid portions of a warrant from what is constitutionally allowed. Search and seizure law is complex, information available to investigators is often uncertain, the police and magistrates err, and there are unavoidable differences of opinion over what constitutes "probable cause." However, there comes a point where the unconstitutional sweep of the warrant is so broad and the permissible portion is so minor in comparison that "the tainted part of the warrant so contaminate[s] the whole that the entire warrant must perish . . .." People v. Mangialino, 75 Misc. 2d 698, 348 N.Y.S.2d 327, 337 (1973). This is such a case.
To justify severing invalid sections of the warrant, the majority relies heavily on Aday v. Superior Court, 55 Cal. 2d 789, 362 P.2d 47, 13 Cal. Rptr. 415 (1961), but ignores the court's warning against excessés in the severance doctrine:
[T]he danger [is] that warrants might be obtained which are essentially general in character but as to minor items meet the requirement of particularity, and that wholesale seizures might be made under them, in the expectation that the seizure would in any event be upheld as to the property specified. Such an abuse of the warrant procedure, of course, could not be tolerated.
Aday, at 797. The warrant to search Perrone's library illustrates the precise risk recognized by the Aday court. Armed with a warrant to rummage through Mr. Perrone's library, *700the police took full advantage, seizing 197 items of which the vast majority, although distasteful to most of society, were nonetheless protected under the First Amendment.
The Fourth Amendment has particular importance in the context of library searches. "[Sjeizure of films or books on the basis of their content implicates First Amendment concerns not raised by other kinds of seizures." New York v. P.J. Video, Inc., 475 U.S. 868, 873, 89 L. Ed. 2d 871, 106 S. Ct. 1610 (1986).8 In this case, the warrant impermissibly included "drawings of children or adults engaged in . . . sexually suggestive poses", correspondence with other persons, phone books and phone registers, and adult pornography. But sexually explicit drawings, to take one example, are fully protected under the First Amendment whether they are considered artistic, scientific, or pornographic, and deserve protection from seizure.
Without vigorous protection from unlawful governmental seizure, items protected by the First Amendment may become subject to review by police, prosecuting attorneys, courts and even the press. This potential exposure of a person's private and legitimate library constitutes a serious invasion of constitutional rights, and may result in unwarranted embarrassment and damage to the person's reputation, besides inhibiting society's free exchange of ideas. Rummaging through Perrone's library and seizing 185 constitutionally protected items infringes upon his First Amendment rights. Suppression is like locking the proverbial stable door after the horse is stolen. Overly hroad warrants in which a few minor items are legitimately included should not be tolerated.
*701Furthermore, the little that remains of the original warrant as edited by the majority fails to meet the requirement for particularity. "'[T]he constitutional requirement that warrants must particularly describe the "things to be seized" is to be accorded the most scrupulous exactitude when the "things" are books, and the basis for their seizure is the ideas which they contain.'" State v. J-R Distribs., Inc., 111 Wn.2d 764, 774, 765 P.2d 281 (1988) (quoting Stanford v. Texas; 379 U.S. 476, 485, 13 L. Ed. 2d 431, 85 S. Ct. 506 (1965)).9 For example, the valid portion of the warrant in Aday named the titles of two very specific books. In contrast, after the invalid sections are stricken from Perrone's warrant, this is what remains: "photographs, movies, slides, video tapes, [and] magazines ... of children . . . engaged in sexual activities . . .". Does the indefinite phrase "sexual activity" include, for example, a picture of scantily clad youths embracing on a couch? Reasonable minds can differ, but such a depiction is not proscribed by the statute. "Sexual activity" is too loose a phrase to give clear guidance to the officer. In the context of First Amendment searches, "nothing is left to the discretion of the officer executing the warrant." Stanford v. Texas, at 485 (quoting Marron v. United States, 275 U.S. 192, 196, 72 L. Ed. 231, 48 S. Ct. 74 (1925)).
Here the particularity requirement could easily have been satisfied by relying upon Washington's carefully and tightly drawn child pornography statute.10 The statute *702meets constitutional standards by including specific and graphic definitions of child pornography. Had the statute merely proscribed pictures of "children engaged in sexual activities" it would be struck down as unconstitutionally vague. Likewise, because this case directly involves the First Amendment, the warrant should fail for precisely the same reason.
While there is nothing in the record to suggest bad faith on the part of the officers or the magistrate, it is clear that the police had no idea what materials could properly be seized as evidence of the crime involved. Here there was simply no scrutiny by a neutral and detached magistrate. Had the magistrate read or been familiar with Washington's child pornography statute, he would surely not have signed the warrant in its present form. Rather, the magistrate signed the warrant with apparently no more than a cursory glance, failing to apply the requirements of the Fourth Amendment with precision, much less with the "scrupulous exactitude" required by the First Amendment.
To give substance to the Fourth Amendment, gross abuses in the warrant procedure must not be tolerated. Just as Miranda warnings and other prophylactic rules have limited state investigatory power, police officers and magistrates should be alerted that there are limits to the severance doctrine that threaten dismissal of the proceeding.
RCW 9.68A.050 describes precisely what materials it is a crime to deal in, and hence, what constitutes evidence of *703the crime.11 I doubt very much that all rational adult persons would agree on what materials constitute "children engaged in 'sexual activities'". Majority, at 696. I am absolutely certain that rational adults, in executing a search warrant, would not limit the meaning of "sexual activities" to only those items described by the statute.
To guard against unconstitutional seizures of First Amendment materials, officers must be precisely guided in their selection of items to be seized. Warrants must either incorporate the statutory definition, or paraphrase it in a reasonable manner so the officer can know whether any given item meets the definition of what is to be seized.
For these reasons I would affirm the lower court's suppression of items seized.
After modification, further reconsideration denied January 11,1991.
Review granted at 116 Wn.2d 1017 (1991).

Article 1, section 7 of the Washington State Constitution provides more protection than does the Fourth Amendment, State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986), and may grant an independent basis, not addressed by this dissent, for finding the warrant defective.


Justice Rehnquist also noted that "in Lee Art Theatre, Inc. v. Virginia, 392 U. S. 636 (1968), we held that a warrant authorizing the seizure of materials presumptively protected by the First Amendment may not issue based solely on the conclusory allegations of a police officer that the sought-after materials are obscene, but instead must be supported by affidavits setting forth specific facts in order that the issuing magistrate may 'focus searchingly on the question of obscenity.' Marcus [v. Search Warrant, 367 U.S. 717, 6 L. Ed. 2d 1127, 81 S. Ct. 1708 (1961)], at 732 . . .." New York v. P.J. Video, Inc., at 873-74.


See also Maryland v. Macon, 472 U.S. 463, 86 L. Ed. 2d 370, 468, 105 S. Ct. 2778 (1984) (The First Amendment imposes special constraints on searches and seizures "and requires that the Fourth Amendment be applied with 'scrupulous exactitude'" (quoting Stanford v. Texas, at 485)).


Former RCW 9.68A.050 prohibits dealing in depictions of minors engaged in
"sexually explicit conduct", defined at RCW 9.68A.011(3) as:
"(a) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex or between humans and animals;
"(b) Penetration of the vagina or rectum by any object;
"(c) Masturbation, for the purpose of sexual stimulation of the viewer;
*702"(d) Sadomasochistic abuse for the purpose of sexual stimulation of the viewer;
"(e) Exhibition of the genitals or unclothed pubic or rectal areas of any minor for the purpose of sexual stimulation of the viewer;
"(f) Defecation or urination for the purpose of sexual stimulation of the viewer; and
"(g) Touching of a person's clothed or unclothed genitals, pubic area, buttocks, or breast area for the purpose of sexual stimulation of the viewer."


RCW 9.68A.050 prohibits dealing in "visual or printed matter that depicts a minor engaged in an act of sexually explicit conduct". RCW 9.68A.011 defines "visual or printed matter" to be "any photograph or other material that contains a reproduction of a photograph."